Citation Nr: 0833274	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-39 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by numbness in the feet.  

2.  Entitlement to service connection for gynecological 
condition, claimed as genital warts with breakthrough 
bleeding.  

3.  Entitlement to service connection for claimed residuals 
of frostbite to the left ear.  

4.  Entitlement to service connection for claimed residual 
cysts on the ears.  

5.  Entitlement to service connection for claimed lumbar 
strain.  

6.  Entitlement to service connection for claimed bilateral 
disorder.  

7.  Entitlement to service connection for claimed left 
shoulder disorder.  

8.  Entitlement to service connection for claimed bilateral 
shin splints.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 2001 
to February 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the RO.  

The issues of service connection for lumbar strain, bilateral 
knee disability, left shoulder disability, and bilateral shin 
splints are being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The currently demonstrated cervical polyp as noted in 
December 2004 is shown as likely as not to have had its 
clinical onset during her period of active service.  

2.  The veteran currently is not shown to have a disability 
manifested by numbness of the feet due to any event or 
incident of her period of service.  

3.  The veteran currently is not shown to have residual left 
ear condition due to a frostbite injury during her period of 
service.  

4.  The veteran currently is not shown to have residual cysts 
on either ear due to any event or incident of her period of 
service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, her 
cervical polyp is due to disease or injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran does not have a disability manifested by 
numbness of the feet due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The veteran does not have disability manifested by left 
ear frostbite residuals due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

4.  The veteran does not have a disability manifested by 
residual cysts on the  ears due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2006).  Regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In October 2004, prior to the March 2005 rating decision on 
appeal, the RO sent the veteran a letter in which she was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records if he provided relevant information about the 
records.  No additional private evidence was subsequently 
added to the claims file.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied with respect to the issues 
decided below.  

The veteran was informed in April 2006 that a disability 
rating and effective date would be assigned if any of her 
service connection claims were granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
examination was conducted in December 2004.  

All available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  The veteran has been given ample opportunity to 
present evidence and argument in support of her claims.  

The Board additionally finds that VA has complied with 
general due process requirements in this case in order ensure 
fundamentally fair consideration of the appeal.  See 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure or defect as to notice or 
assistance in this case is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  


Analysis

The service treatment record shows that the veteran was 
rendered medical attention for bumps in the vaginal area in 
May and June 2001.  In January 2003, the veteran was reported 
to have suffered frostbite on her left ear.  

On VA examination in December 2004, the veteran was found to 
have an anterior cervical polyp; no genital warts were found.  
The diagnoses included those of no objective findings of 
numbness of the feet or cysts on the ears and left ear 
frostbite, no residual.  

There is no other postservice medical evidence on file, and 
the veteran has not reported having had any treatment records 
that need to be obtained.  

As a cervical polyp was identified on initial examination 
after service, it is shown as likely as not to have had its 
clinical onset during service.  By extending the benefit of 
the doubt to the veteran, service connection for a cervical 
polyp is warranted.  

However, as there is no postservice medical evidence of 
claimed numbness of the feet, frostbite residuals of the left 
ear, or a cyst on either ear, one of the above-noted elements 
for service connection is not demonstrated.  Therefore, 
absent competent evidence of current disability, service 
connection for a disability manifested by numbness of the 
feet, frostbite residuals of the left ear, and residual cysts 
on the ears is not warranted.  

The written statements by and on behalf of the veteran in 
support of her claims have been considered.  However, a 
layperson without medical training, such as the veteran, is 
not competent to comment on medical matters such as the 
diagnosis of a disability or the etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Consequently, without more, these lay assertions alone cannot 
be considered to be competent evidence.  Here, the veteran 
also has not presented any medical evidence to show that she 
has a current disability due to service.  

Because the preponderance of the evidence is against the 
service connection claims denied above, the doctrine of 
reasonable doubt is not for application with respect to these 
issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical polyp is granted.  

Service connection for a claimed disability manifested by 
numbness in the feet is denied.  

Service connection for claimed frostbite residuals of the 
left ear is denied.  

Service connection for claimed residual cysts on the ears is 
denied.  


REMAND

The veteran complained of bilateral knee pain and lumbar pain 
during service.  On VA examination in December 2004, she 
reported having of left shoulder problems and shin splints 
since service.  The diagnoses on VA examination in December 
2004 included bilateral shoulder scar, residual of cysts; 
lumbar strain; bilateral knee sprain; and bilateral shin 
splints.  However, the examiner did not opine on whether the 
disabilities diagnosed in December 2004 were causally related 
to service.  

Consequently, the Board concludes that additional development 
of the issues of service connection for lumbar strain, 
bilateral knee disability, left shoulder disability, and 
bilateral shin splints is warranted prior to final 
adjudication.

Accordingly, the remaining issues are REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask her 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her claims for service connection for 
lumbar strain, a bilateral knee disorder, 
a left shoulder disorder, and bilateral 
shin splints.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request her to provide a copy of 
the outstanding medical records if 
possible.  

2.  Then, the veteran should be afforded 
a VA examination to ascertain the current 
nature and likely etiology of the claimed 
lumbar strain, bilateral knee sprain, 
left shoulder disorder, and bilateral 
shin splints.  Based on his/her review of 
the case, the VA examiner should opine as 
to whether the veteran current has lumbar 
spine, bilateral knee, left shoulder or 
bilateral shin disability that at least 
as likely as not (e.g., a 50 percent or 
greater probability) had its clinical 
onset during her period of active 
service.  The entire claims folder must 
be made available to the health care 
provider in conjunction with this action.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of all indicated 
development, the veteran's claims of 
service connection for lumbar strain, 
bilateral knee sprain, left shoulder scar 
and bilateral shin splints should be 
readjudicated based on all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should issue a current Supplemental 
Statement of the Case, and the veteran 
and her representative should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until she receives further notice; 
however, she may present additional evidence or argument 
while the case is in remand status at the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


